Name: Commission Regulation (EEC) No 2646/78 of 10 November 1978 amending Regulation (EEC) No 1203/73 fixing the conversion factors to be applied to the buying-in prices for fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 11 . 78 Official Journal of the European Communities No L 318/57 COMMISSION REGULATION (EEC) No 2646/78 of 10 November 1978 amending Regulation (EEC) No 1203/73 fixing the conversion factors to be applied to the buying-in prices for fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 766/78 (2), and in particular Article 16 (4) thereof, Whereas Commission Regulation (EEC) No 1203/73 of 4 May 1973 (3 ), as last amended by Regulation (EEC) No 1 667/78 (4), fixed the conversion factors to be applied to the buying-in prices for fruit and vegeta ­ bles ; Whereas a verification has revealed an error in the English version of Annex V 'Pears' to Regulation (EEC) No 1203/73 , namely by the insertion of the word 'November' instead of 'February' in the second indent of Section 1 ; Whereas, moreover, prices for Lombarts-Calville apples on the representative markets of the Commu ­ nity in recent seasons necessitate the adjustment of the conversion factor for this variety ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 1 . In the English version of Annex V, 'Pears, "Variety" Conversion factor', to Regulation (EEC) No 1203/73, the words ' from November : 1.3' in the second indent of the first section 'Doyenne du Cornice' are replaced by the words 'from February : 1.3 '. . 2 . In Annex VII, 'Apples, "Variety" Conversion factor', to Regulation (EEC) No 1203/73, the variety Lombarts-Calville is deleted from the 10th section and inserted in the seventh section after the variety 'Granny Smith'. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 November 1978 . For the Commission Finn GUNDELACH Vice-President ( ¢) OJ No L 118, 20 . 5 . 1972, p. 1 . (2 ) OJ No L 204, 28 . 7 . 1978 , p. 12 . (3) OJ No L 123, 10 . 5 . 1973, p . 1 . ( «) OJ No L 192, 15 . 7 . 1978 , p . 52 .